UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CHANEEL WALKER and
 GAIL ALSTON,

    Plaintiffs,
                                                         Civil Action No. 12-2046 (CKK)
        v.

 INNOVATIVE CONCEPT SOLUTIONS
 INTERNATIONAL, INC. et al.,

    Defendants.


                                 MEMORANDUM OPINION
                                   (November 27, 2013)

       Chaneel Walker and Gail Alston (“Plaintiffs”) filed the Complaint in the above-captioned

action on December 20, 2012, against Defendants Innovative Concept Solutions International,

Inc. (“ICSI”) and Lorraine Thomas (“Thomas”). See Compl., ECF No. [1]. By Order dated May

29, 2013, the Court dismissed without prejudice Plaintiffs’ claims against Thomas, leaving only

Plaintiffs’ claims against ICSI. See Order (May 29, 2013), ECF No. [13]. On June 18, 2013,

Plaintiffs filed a Motion for Default Judgment on the basis that ICSI had not answered Plaintiffs’

Complaint nor appeared in court. In an Order entered July 3, 2013, the Court denied without

prejudice Plaintiffs’ Motion for Default Judgment on the basis that Plaintiffs failed to specify

each element of damages, or the monetary amount thereof, that Plaintiffs claimed to be entitled

to recover from ICSI, and failed to include evidentiary support for its damages claims. See Order

(July 3, 2013), ECF No. [18]. Presently before the Court is Plaintiffs’ Amended Motion for

Default Judgment. See ECF No. [19]. For the reasons stated below, the Court again DENIES

WITHOUT PREJUDICE Plaintiffs’ Amended Motion for Default Judgment.
                                             I.    BACKGROUND
       On June 18, 2013, Plaintiffs filed an initial Motion for Default Judgment. See ECF No.

[17]. Plaintiffs’ Motion did not specify each element of damages, or the monetary amount

thereof, that Plaintiffs claimed to be entitled to recover from ICSI, nor did it include evidentiary

support for its damages claims. The Court noted that although Plaintiffs’ Complaint attached as

exhibits what appeared to be documents supporting some of their claims, Plaintiffs’ Motion

made no effort to tie those documents to any legal arguments to support their claims. As the

Court had insufficient information on which to make an independent determination of the sum to

be awarded, the Court denied without prejudice Plaintiffs’ Motion. See Order (July 3, 2013),

ECF No. [18]. In its Order denying Plaintiffs’ Motion, the Court also expressed concern over

whether ICSI presently exists as a corporate entity against whom Plaintiffs may obtain relief.

The Court noted that Plaintiffs’ Complaint stated that ICSI’s status as a stock corporation had

been forfeited by the Maryland Department of Assessments and Taxation. The Court requested

Plaintiffs provide additional information about the corporate status of ICSI and confirm that ICSI

was not presently in bankruptcy proceedings. Finally, the Court requested Plaintiffs provide

documentary proof that Victor Mbakpuo, whom Plaintiffs represent is the registered agent for

ICSI, is, in fact ICSI’s registered agent.

       On July 31, 2013, Plaintiffs filed the present [19] Amended Motion for Default

Judgment.

                                       II.        LEGAL STANDARD

       Federal Rule of Civil Procedure 55(a) provides that the Clerk of the Court must enter a

party’s request for a default “[w]hen a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

                                                    2
otherwise.” Fed. R. Civ. P. 55(a). After a default has been entered by the Clerk, a party may

move the court for a default judgment. Fed. R. Civ. P. 55(b)(2). “The determination of whether

default judgment is appropriate is committed to the discretion of the trial court.” Int’l Painters &

Allied Trades Indus. Pension Fund v. Auxier Drywall, LLC, 531 F. Supp. 2d 56, 57 (D.D.C.

2008) (citing Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)).

       Upon entry of default by the clerk of the court, the “defaulting defendant is deemed to

admit every well-pleaded allegation in the complaint.” Int’l Painters & Allied Trades Indus.

Pension Fund v. R.W. Amrine Drywall Co. Inc., 239 F. Supp. 2d 26, 30 (D.D.C. 2002) (internal

citation omitted). “Although the default establishes a defendant’s liability, the court is required

to make an independent determination of the sum to be awarded unless the amount of damages is

certain.” Id. (citing Adkins v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001)). Accordingly, when

moving for a default judgment, the plaintiff must prove its entitlement to the amount of monetary

damages requested. Id. “In ruling on such a motion, the court may rely on detailed affidavits or

documentary evidence to determine the appropriate sum for the default judgment.” Id. (citing

United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979)).

                                          III.   DISCUSSION

       The Court denies without prejudice Plaintiffs’ Amended Motion for Default Judgment for

two reasons. First, Plaintiffs entirely fail to provide the Court any of the additional information

the Court specifically requested in its July 3, 2013, Order. See ECF No. [18]. Plaintiffs do not

even address, much less provide any information explaining the impact of, ICSI’s current

corporate status and whether ICSI is in bankruptcy proceedings. This information is critical to

the Court’s ability to resolve this matter as it may directly impact Plaintiffs’ ability to obtain

relief. If ICSI is currently in bankruptcy proceedings, the present suit would be automatically

                                                 3
stayed pending the resolution of those proceedings. Moreover, the Court presently does not have

sufficient facts from which to determine whether a judgment can be entered against ICSI for its

failure to pay wages after forfeiting its corporate status.      Accordingly, the Court requests

Plaintiffs provide a legal briefing on whether ICSI’s forfeited corporate status affects the ability

of the Court to enter a judgment against ICSI.

       Plaintiffs also failed to provide any documentary proof that Victor Mbakpuo is in fact the

registered agent for ICSI as well as documentation of Mr. Mbakpuo’s current address. The

Court understands from the Maryland Department of Assessments and Taxation Business Entity

Database    that   Mr.   Mbakpuo      is   indeed    the   registered   agent   for   ICSI.     See

http://sdatcert3.resiusa.org/ucc-charter/searchByName_a.aspx?mode=name.           However,      the

address for Mr. Mbakpuo listed in the Maryland database and the address listed in Plaintiffs’

Complaint, Summons, and Certificate of Service are not the same.1 The Court is concerned that

Mr. Mbakpuo has not been properly served nor received Plaintiffs’ subsequent pleadings.

Knowing whether Plaintiffs’ Complaint was properly served on ICSI’s registered agent is crucial

to the Court’s ability to fairly adjudicate this default judgment claim. Thus, the Court renews its

request that Plaintiffs provide documentation of Mr. Mbakpuo’s current address and further

explain why Mr. Mbakpuo was served the Complaint at an address different from that listed in

the Maryland database.

       Second, Plaintiffs’ again fail to provide sufficient evidence to prove their entitlement to

the amount of monetary damages requested.            Plaintiffs seek (1) unpaid wages; (2) unpaid

vacation hours; (3) liquidated damages under the Fair Labor Standards Act (“FLSA”) and the


       1
         The Maryland database lists the following address as Victor Mbakpuo’s current address: 818
Roeder Rd., Ste 604, Silver Spring, MD 20910. Plaintiffs, however, served Mr. Mbakpuo and sent all
subsequent pleadings to the following address: 11630 Silvergate Lane, Bowie, MD 20720.
                                                 4
District of Columbia Wage Payment and Collection Law (“DCWPCL”); and (4) attorneys’ fees

and court costs. In Plaintiffs’ Amended Motion, Plaintiffs state that they have not been paid for

a set number of hours worked in 2012. Apparently as evidence to support this assertion,

Plaintiffs provide time sheets for the weeks in which they allege in their pleadings they were not

paid. However, the time sheets standing alone are not evidence that Plaintiffs were not paid for

the time worked. Plaintiffs have submitted no evidence showing that Plaintiffs were not paid for

the hours they recorded or, at the very least, a sworn affidavit attesting under oath that they were

not paid for these specific hours. Plaintiffs only allege they were not paid for these hours in their

Amended Motion; however, statements in pleadings are not sufficient evidence to prove

Plaintiffs entitlement to damages. See R.W. Amrine Drywall Co, Inc., 239 F.Supp.2d at 30

(explaining that although the well-pleaded allegations in the complaint are deemed to be

admitted for the purposes of determining liability, the court must make an independent

determination of the sum to be awarded and “may rely on detailed affidavits or documentary

evidence to determine the appropriate sum for the default judgment“). To the extent that

documentary evidence does not exist or is unavailable, Plaintiffs do not indicate as much in their

Amended Motion or supporting exhibits.          Moreover, Plaintiffs failed to provide Plaintiff

Walker’s time sheets for the weeks ending in April 20, 2012, and April 27, 2012, for which they

allege Plaintiff Walker was never paid. Thus, Plaintiffs have presented no evidence that Plaintiff

Walker worked during these time periods. In addition, Plaintiffs’ Complaint and Amended

Motion state that Plaintiff Alston was employed with ICSI “until March 2012” yet Plaintiffs

provide time sheets from Plaintiff Alston which correspond to four weeks in April 2012. These

four weeks in April are also included in Plaintiff Alston’s request for unpaid wages. The Court

is confused by this inconsistency and requests clarification from Plaintiffs. In sum, there is no

                                                 5
evidence upon which the Court may award damages for Plaintiffs’ unpaid wages.

         In addition, Plaintiffs allege that ICSI failed to pay Plaintiff Walker for 240 hours of

vacation to which she was entitled, but never allowed to take. However, Plaintiffs entirely fail to

provide any evidence supporting this claim for damages. Plaintiffs have not submitted any

document, such as an employee contract or handbook or statement of company policy,

establishing the amount of vacation to which Plaintiff Walker was entitled, nor any document or

sworn affidavit attesting to the amount of vacation Plaintiff Walker was not allowed to use and is

thus due to be paid. Again, Plaintiffs cannot rely simply on their allegations in pleadings to

prove their entitlement to these damages. See Id. To the extent that such documentary evidence

does not exist or is unavailable, Plaintiffs have not so indicated. Consequently, there is no

evidence upon which the Court may award damages for Plaintiff Walker’s unpaid vacation

hours. Moreover, without sufficient evidence to calculate the amount of unpaid wages and

vacation hours due Plaintiffs, the Court cannot calculate the liquidated damages to which

Plaintiffs may be entitled under the FLSA or the DCWPCL.

         Finally, Plaintiffs provide no evidence of the attorneys’ fees and court costs for which

they request damages in their Amended Motion. Although they list in their Amended Motion the

amount of attorney hours and the billable rates involved in this case, Plaintiffs have filed no

documentary evidence or affidavit sworn under oath itemizing the attorneys’ fees and court

costs. Consequently, Plaintiffs have failed to prove their entitlement to attorneys’ fees or court

costs.

                                          III. CONCLUSION

         As Plaintiffs have once again failed to provide sufficient evidence of the damages to

which they claim they are entitled and failed to provide the crucial information requested by the

                                                6
Court regarding ICSI’s corporate status, bankruptcy proceedings, and registered agent, the Court

DENIES WITHOUT PREJUDICE Plaintiffs’ [19] Amended Motion for Default Judgment. By

no later than January 6, 2014, Plaintiffs shall file a revised motion for default judgment

providing the evidentiary support discussed above and thoroughly addressing the impact of

ICSI’s corporate status, whether ICSI is in bankruptcy proceedings, and the correct current

address for ICSI’s registered agent. If Plaintiffs do not file a revised motion for default judgment

by that date, this decision will stand and the case will be dismissed. This is the last opportunity

the Court will afford Plaintiffs to provide proof of their requested damages.

       An appropriate Order accompanies this memorandum opinion.


                                                       /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     UNITED STATES DISTRICT JUDGE




                                                 7